HALL, Justice
(concurring in result):
I concur in affirming the declaratory judgment of the trial court, but do so on entirely different grounds than as relied upon by the main opinion.
In Shields v. Toronto,1 the Court focused only upon the economic significance of the term “emoluments” as contained in Article VI, Section 7, Constitution of Utah, as a basis for its holding. However, careful examination of the whole of that particular constitutional provision reveals that it is readily susceptible of an interpretation which favors a citizen-legislator’s right, under the facts of this case, to seek other public office.
Although the framers of our Constitution clearly prohibited members of the Legislature' from aspiring to certain other state offices, they also clearly tempered that prohibition by use of the key phrase “during the term for which he was elected.” The full import of the constitutional provision is best observed when it is paraphrased as follows:
No member of the Legislature shall 1) be elected to any civil office of profit, 2) created, or 3) the emoluments of which shall have been increased, 4) during the term for which he was elected.
Applying the constitutional provision to the facts of the instant case, it readily appears that as to the office of Secretary of State to which Senator Jensen aspires in the future,2 none of the four (4) prohibited events enumerated above have occurred during his tenure of legislative office, nor can they occur during such time. More specifically, as to his election to the office of Secretary of State, such is yet to be determined by the electorate, and should he become the successful candidate, his 4-year tenure as legislator will terminate in December, prior to his installation in office as Secretary of State the following January.
*861. In regard to the creation of a new office, certainly no new office has been created “during the term for which he was elected.” The present office is that of Secretary of State and it is the only office he can seek. The Legislature has seen fit to designate the office as a hyphenated “Lieutenant Governor-Secretary of State,” but that designation, as a new constitutional office, is to be presented to the electorate for approval on the November ballot. Hence, even if so approved by the electorate, no new office will be created “during the term for which he was elected,” but shall be created thereafter, in January, 1981.
Should one venture the suggestion that Senator Jensen would be “elected” during his present term to the future office to which he aspires, reason, logic and realism militate against such a conclusion. Although a successful candidate may be deemed “elected” in November, he cannot take office until the first Monday in January next following,3 and then only after taking and subscribing the oath of office.4 It is only then that the “emoluments” of office begin, and such are for the ensuing year, not for any prior time.
There is a lack of specificity in the law as to the precise day on which an aspirant for office is “elected,” but realistically it cannot be said that one is “elected” in November when his official installation is constitutionally deferred until the following January. Moreover, one’s eligibility for installation to office may be challenged, which in turn could negate the November “election.” A recent case in point is that of Cannon v. Gardner,5 wherein the professional qualifications of the “elected” Salt Lake County Surveyor were challenged which resulted in many months’ delay in his installation to office. Similar delays may be encountered in situations where an official vote “recount” discloses that an apparent winner in November was not in fact “elected.”

. 16 Utah 2d 61, 395 P.2d 829 (1964).


. This opinion is written in context with the facts as they existed prior to the general election held in November, 1980.


. Article IV, Section 9, Constitution of Utah.


. Utah, 611 P.2d 1207 (1980).


. Article IV, Section 10, Constitution of Utah.